TAYLOR, Presiding Judge.
The appellant, Larry Dean Boike, appeals the summary denial of his petition for post-conviction relief filed pursuant to Rule 32, Ala.R.Crim.P.
The appellant contends that a guilty plea was entered on his behalf by his attorney outside his presence and without his permission or knowledge. The state has filed a motion to remand this case to the trial court so that an evidentiary hearing may be conducted on these allegations.
This case is remanded to the Circuit Court for Jefferson County so that the court may hold an evidentiary hearing on these allegations and make specific findings of fact on each material issue of fact presented in the *1363petition as required by Rule 32.9(d), Ala.R.Crim.P. Due return should be filed with this court no later than 42 days from the date of this opinion.
REMANDED WITH DIRECTIONS. 
All the Judges concur.